Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered April 19, 2006, which granted defendants’ motions to dismiss plaintiff I.T.’s claims, unanimously affirmed, without costs.
. I.T.’s willful and contumacious conduct in obstructing and delaying the progress of disclosure may be inferred from her failure to appear for court-ordered depositions on four separate occasions (see Kihl v Pfeffer, 94 NY2d 118 [1999]). Under the circumstances, the court did not improvidently exercise its discretion after I.T. failed to appear for a deposition on the agreed-upon date, pursuant to a “so ordered” stipulation that had indicated dismissal as the consequence of such failure (see Woolard v Suffolk County Water Auth., 16 AD3d 582 [2005]). Concur—Tom, J.E, Sullivan, Williams, Buckley and Kavanagh, JJ.